Citation Nr: 1111645	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-24 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2008 and May 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

As indicated above, the Board has expanded the issue on appeal to include the previously-denied claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.  This expansion was accomplished pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In doing so, the Board acknowledges that it is not entirely clear whether Clemons allows the Board to take jurisdiction of an issue that is already subject to a prior final denial.  

In the case at hand, however, the Board observes there is ample evidence of record suggesting that the Veteran was initially attempting to reopen the previously-denied broader psychiatric disability claim.  For example, she submitted a December 2002 statement from her private psychiatrist stating that "The stress reaction which began with termination of her employment[from the military] most nearly resembles Schizoaffective Disorder, Bipolar Type (295.70)."  The fact that this letter was submitted in December 2002 along with the Veteran's completed PTSD questionnaire (both of which were submitted well before the initial March 2004 rating decision) strongly suggests that the Veteran had never intended to restrict her claim to consideration of service connection for PTSD.  Thus, the Board finds it permissible in this specific circumstance to expand the Veteran's claim to more accurately reflect her specific contentions (particularly, as the Board also finds that new and material evidence has been received, and that the previously denied claim should be reopened).  As will be discussed below, however, the Board further finds that additional development is necessary before it may properly adjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, on the merits.

The issue of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  Entitlement to service connection for a nervous condition was most recently denied by rating decision in March 2000.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the March 2000 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.


CONCLUSION OF LAW

Evidence added to the record since the March 2000 rating decision is new and material; thus, the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claim should be reopened.  Any additional evidentiary development that is necessary before this claim can be adjudicated on the merits will be discussed in greater detail in the REMAND portion of this document.

II.  Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.  She essentially contends that she suffers from such disability as a result of her military service.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a psychiatric disorder was originally denied in an August 1989 rating decision.  This decision cited a lack of diagnosis or treatment for a psychiatric condition in service as the basis for the denial.  Among the evidence of record at the time of the August 1989 denial was the Veteran's service treatment records and a July 1989 VA examination report.  

The Veteran appealed the August 1989 rating decision to the Board.  In July 1990, the Board denied service connection for a psychiatric disability based on a finding that a psychiatric disability was not present until more than one year following the Veteran's separation from active duty.  

The Veteran sought to reopen her claim in January 1999.  In connection with this claim, she submitted a January 1999 record from a psychiatrist reflecting that the Veteran had been hospitalized in November 1990 and that she had reported having been treated for a mental breakdown in June/July 1989.  The private psychiatrist was unable to verify the Veteran's claim.  The psychiatrist could not opine as to whether the Veteran's current paranoid schizophrenia was connected to her military service.  

The March 2000 rating decision found that new and material evidence had not been submitted to reopen the claim, as it did not demonstrate that the Veteran was diagnosed with or treated for a nervous condition during her military service.  The Veteran was notified of this decision in April 2000, and she did not appeal.

Since the March 2000 rating decision, the Veteran has submitted current private medical records demonstrating that she has been treated for a psychiatric disorder.  Among these records is a January 2005 letter from a private psychiatrist diagnosing schizoaffective disorder, bipolar type, and PTSD.  Also of record is an April 2005 letter from the private psychiatrist linking the Veteran's psychiatric condition to the Veteran's experiences of "reliving her tour of duty, packing munitions into parachutes and reliving the fear for her life."

The Board finds that these medical records constitute new and material evidence to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.  This evidence is new in that it was not of record at the time of the March 2000 rating decision.  It is material in that it contains a competent medical opinion linking the Veteran's current psychiatric disability to duties she performed during her military service.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, is reopened.


REMAND

The Board finds that further development is necessary before the Veteran's claims may be properly decided.  Much of this development specifically implicates the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.  Given, however, the similarities between both issues on appeal, the Board will defer consideration of the claim of entitlement to service connection for PTSD until the requested development has been accomplished.

First, the Board notes that the January 2009 VA examination report diagnoses schizoaffective disorder, bipolar type, but it does not provide an etiology opinion for this diagnosis.  Because an etiology opinion is necessary for the resolution of the Veteran's claim, the Board finds that a remand for an etiology opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

While this claim is on remand, the Board should ensure the Veteran has received proper VCAA notice for the issue of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, beyond PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with respect to the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, and afford the Veteran the opportunity to submit additional argument and evidence in support of this claim.  

2.  The Veteran's claims file should again be sent to the January 2009 VA examiner for clarification of the question asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed acquired psychiatric disability, include schizoaffective disorder bipolar type, had its onset in service or is otherwise related to any incident o service, to include any symptoms or problems experienced therein.  In providing this opinion, the examiner should expressly discuss any service treatment records and post-service evidence indicating that the Veteran sought mental health treatment during service.  The examiner should explain the rationale for the resulting opinion.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


